Title: From Benjamin Franklin to Peter Collinson, 22 November 1756
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. Nov. 22. 1756
Since mine of the 5th Instant, a long one, per Capt. Snead, I have receiv’d the Air Pump and Apparatus per Rankin. There is some Breakage, of which shall send an Account per next Ship, to have the Glasses renew’d. We are exceedingly oblig’d to you for your Care in the Affair, and return you cordial Thanks.
I am just return’d from the Forks of Delaware, where I with some others attended the Governor, at a Conference with the Indians. They complain of Injuries from the Proprietors. I hope he will give timely Orders to redress them when they come down next Spring. It is said by many here, that the Delawares were grosly abus’d in the Walking Purchase; that they have frequently complain’d, and their Complaints were suppress’d or conceal’d, and the 6 Nations set on their Backs to make them quiet. That they have remember’d these Things, and now, by the Connivance of the 6 Nations, as ’tis thought, and supported by the French, they have taken Revenge. Much has the Province suffer’d by this War; some Hundreds of Lives lost, many Farms destroy’d, and near £100,000 spent, yet the Proprietor refuses to be taxed, except for a trifling Part of his Estate; the Quit Rents, located unimprov’d Lands, Money at Interest, &c. &c. being exempted by Instructions to the Governor: Which is the harder, if by his Ill-Treatment of the Indians the War has in any Degree been occasioned.
The 49th Vol. of the Transactions and other Books for the Library, sent in the Care of Neate and Neave, are come to hand in good Order. In my Paper of Experiments in the Transactions are the following Errata, viz.
Page 301 line 12. for, elastic, read electric.
  line 18. for, but nigh enough, read, but not nigh enough.
as they hurt the Sense, I mention them; some smaller of little moment I omit. I should be glad to know if the very ingenious Mr. Canton has repeated those Experiments, and what are his Observations.
I thank Dr. Wright for his Piece on Thunder.
Mr. Eeles’s Experiments do not succeed with me.

I wish you had sent me Dr. Hoadly’s and Mr. Wilson’s Experiments on the Leyden Bottle. I see such a Piece advertis’d, but it is not come over. I am, my dear Friend, Yours affectionately
BF.
Mr. Collinson
